Exhibit 10.9

Penn Security Bank & Trust Company

Excess Benefit Plan

Originally Effective as of January 3, 2006

As Amended and Restated December 31, 2008, Effective as of January 3, 2006

RECITALS

This Penn Security Bank & Trust Company Supplemental Benefit Plan for Craig W.
Best hereinafter referred to as (the “Plan”) was originally adopted by Penn
Security Bank & Trust Company (hereinafter referred to as the “Employer”)
effective as of January 3,2006, for Craig W. Best (hereinafter referred to as
the “Participant”). The purpose of the Plan is to grant additional benefits in
excess of those accrued in the pension plan due to the limit on compensation
contained in Section 401(a) (17) of the Code. The Plan is intended to be an
unfunded excess benefit plan under Section 201(2) of the Employee Retirement
income Security Act of 1974 (“ERISA”).

In order to comply with Section 409A of the Code and the regulations promulgated
thereunder, the Employer hereby amends and restates the Plan in its entirety,
effective as of January 3, 2006.

Accordingly, the following Plan is Adopted.

ARTICLE I -DEFINITIONS

1.1 ACCRUED BENEFIT means the benefit accrued on behalf of the Participant as
set forth in Section 3.1.

1.2 ACTUARIAL EQUIVALENT as used in this document will have the same meaning as
set forth in Section 1.2 of the Pension Plan.

1.3 BENEFICIARY means any person or persons so designated in accordance with the
provisions of Article VI.

1.4 CODE means the Internal Revenue Code of 1986 and the regulations thereunder,
as amended from time to time.

1.5 ELIGIBLE EMPLOYEE means, for any Plan Year, (or an applicable portion
thereof), a person employed by the Employer who is a participant in the Pension
Plan.

1.6 EMPLOYER means Penn Security Bank & Trust Company and its successors and
assigns unless otherwise herein provided, or any other corporation or business
organization which, with the consent of Penn Security Bank & Trust Company, or
its successors or assigns, assumes the Employer’s obligations hereunder, or any
other corporation.

1.7 ENTRY DATE means with respect to the Participant the first day of the pay
period following the date on which he first becomes an Eligible Employee.

1.8 PARTICIPANT means Craig W. Best.



--------------------------------------------------------------------------------

1.9 PENSION PLAN means the Penn Security Bank & Trust Company Employee’s Pension
Plan, Number 001, as may be amended from time to time.

1.10 PLAN means this Penn Security Bank & Trust Company Excess Benefit Plan, as
amended from time to time.

1.11 PLAN YEAR means the twelve (12) month period ending on December 31 of each
year during which the Plan is in effect.

ARTICLE II -ELIGIBILITY AND PARTICIPATION

2.1 ELIGIBILITY. The Participant, as an Eligible Employee, shall become a
participant in the Plan on the Entry Date.

2.2 RE-EMPLOYMENT. If the Participant’s employment with the Employer is
terminated and the Participant is subsequently re-employed, he shall become a
participant in the Plan upon such re-employment.

2.3 CHANGE OF EMPLOYMENT CATEGORY. During any period in which the Participant
remains in the employ of the Employer, but ceases to be an Eligible Employee, he
or she shall not participate in the Plan.

ARTICLE III -BENEFITS

3.1 ACCRUED BENEFIT. The Employer will pay or cause to be paid to the
Participant or his Beneficiary, as the case may be, an amount which is
equivalent to the excess, if any, of (i) the amount the Participant or
Beneficiary would have been entitled to receive under the Pension Plan for each
Plan Year, if the provisions of the Pension Plan were administered without
regard to the limitations required by Section 40l(a)(17) of the Code and any
regulations thereunder, over (ii) the amount the Participant or Beneficiary was
entitled to receive under the Pension Plan for such Plan Year. The amounts
described in Subsections (i) and (ii) above shall be computed as of the date of
separation from service of the Participant with the Employer.

3.2 LIMITATIONS ON BENEFITS. In no event shall the Participant be entitled to
receive total benefits from the Plan and the Pension Plan in excess of the
benefit he would have received from the Pension Plan if the limitations under
Code Section 40l(a)(17) were not applicable to the Pension Plan.

ARTICLE IV -ENTITLEMENT TO BENEFITS

4.1 SEPARATION FROM SERVICE. If the Participant separates from service with the
Employer for any reason, the Participant’s Accrued Benefit at the date of
termination shall be valued and payable according to the provisions of Article
V.

4.2 CHANGE OF CONTROL. If a Change of Control of the Employer occurs, the
Participant’s Accrued Benefit at the date of the Change of Control shall be
valued and payable according to the provisions of Article V. For purposes of
this Section, a “Change of Control” shall occur when any person other than the
Employer obtains ownership or voting power with respect to greater than 50
percent of the aggregate value or voting power, as applicable, of the Employer’s
capital stock or the capital stock of Employers holding company, Penseco
Financial Services Corporation.

 

2



--------------------------------------------------------------------------------

ARTICLE V -DISTRIBUTION OF BENEFITS

5.1 AMOUNT. The Participant (or his Beneficiary) shall become entitled to
receive, by virtue of the Participant’s separation from service with the
Employer, a distribution in an aggregate amount equal to the Participant’s
Accrued Benefit. Any payment due hereunder will be paid by the Employer from its
general assets.

5.2 METHOD OF PAYMENT.

(a) Cash Payments. All payments under the Plan shall be made in cash.

(b) Time and Manner of Payment. The Actuarial Equivalent of the Participant’s
Accrued Benefit shall be distributed in a single lump sum payment within five
(5) days following the date that is six months after the date the Participant
separates from service with the Employer.

(c) Separation from Service. Notwithstanding the foregoing, and anything herein
to the contrary, the receipt of any benefits under this Plan as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto.

5.3 DEATH BENEFITS. If a Participant dies before terminating his employment with
the Employer and before the commencement of payments to the Participant
hereunder, the Actuarial Equivalent of the entire value of the Participant’s
Accrued Benefit shall be paid, in a single lump sum within 60 days following the
date of death, to the Beneficiary designated in accordance with Section 6.1.

If a Participant dies after terminating his employment with the Employer, but
before the commencement of payments to the Participant hereunder, the Actuarial
Equivalent of the entire value of the Participant’s Accrued Benefit shall be
paid, in a single lump sum within 60 days following the date of death, to the
Beneficiary designated in accordance with Section 6.1.

ARTICLE VI -BENEFICIARIES; PARTICIPANT DATA

6.1 DESIGNATION OF BENEFICIARIES. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant’s death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Employer, and will be effective only when filed in writing with the Employer
during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there in no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stripes, but, if none, to the Participant’s
estate. In determining the existence of identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant’s personal representative, executor or administrator. If a question
arises as to the existence or identity of anyone entitled to receive a benefit
payment as aforesaid, or if a dispute arises with respect to any such payment,
then, notwithstanding the foregoing, the Employer, in its sole discretion, may
distribute such payment to the Participant’s estate without liability for any
tax or other consequences which might flow therefrom, or may take such other
action as the Employer deems to be appropriate.

 

3



--------------------------------------------------------------------------------

6.2 INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement or notice
addressed to the Participant or to a Beneficiary at his last post office address
as shown on the Employer’s records shall be binding on the Participant or
Beneficiary for all purposes of the Plan. The Employer shall not be obligated to
search for any Participant or Beneficiary beyond the sending of a registered
letter to such last known address. If the Employer notifies any Participant or
Beneficiary that he is entitled to an amount under the Plan and the Participant
or Beneficiary fails to claim such amount or make his location known to the
Employer within three (3) years thereafter, then, except as otherwise required
by law, if the location of one or more of the next of kin of the Participant is
known to the Employer, the Employer may direct distribution of such amount to
anyone or more or all of such next of kin, and such proportions as the Employer
determines. If the location of note of the foregoing persons can be determined,
the Employer shall have the right to direct that the amount payable shall be
deemed to be a forfeiture, except that the dollar amount of the forfeiture,
unadjusted for deemed gains or losses in the interim, shall be paid by the
Employer if a claim for the benefit subsequently is made by the Participant or
the Beneficiary to whom it was payable. If a benefit payable to an unallocated
Participant or Beneficiary is subject to escheat pursuant to applicable state
law, the Employer shall not be liable to any person for any payment made in
accordance with such law.

ARTICLE VII -ADMINISTRATION

7.1 ADMINISTRATIVE AUTHORITY. Except as otherwise specifically provided herein,
the Employer shall have the sole responsibility for and the sole control of the
operation and administration of the Plan, and shall have the power and authority
to take all action and to make all decisions and interpretations which may be
necessary or appropriate in order to administer and operate the Plan, including,
without limiting the generality ofthe foregoing, the power, duty and
responsibility to;

(a) Resolve and determine all disputes or questions arising under the Plan,
including the power to detetmine the rights ofthe Patiicipant and Beneficiaries,
their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions in the Plan.

(b) Adopt such rules or procedures and regulations as in its opinion may be
necessary for the proper and efficient administration ofthe Plan and are
consistent with the Plan.

(c) Implement the Plan in accordance with the terms and the rules and
regulations adopted as above.

 

4



--------------------------------------------------------------------------------

(d) Make determinations with respect to the Participant and make determinations
concerning the crediting and distribution of Plan Accounts.

(e) Appoint any persons or firms, or otherwise act to secure specialized advice
or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Employer shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Employer shall have the power and authority to delegate from time
to time by written instrument all or any part obits duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same mariner to revoke any
such delegation of duties, powers or responsibilities. Any action of such person
or committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Employer. Further, the Employer may
authorize one or more persons to execute any certificate or document on behalf
of the Employer, in which any person notified by the Employer of such
authorization shall be entitled to accept and conclusively rely upon any such
certificate or document executed by such person as representing action by the
Employer until such third person shall have been notified of the revocation of
such authority.

7.2 UNIFORMITY OF DISCRETIONARY ACTS. Whenever in the administration or
operation of the Plan discretionary actions by the Employer are required or
permitted, such actions shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken which shall
discriminate in favor of any particular person or group of persons.

7.3 LITIGATION. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, the Participant or his Beneficiary shall
be entitled to any notice or service or process, and any final judgment entered
in such action shall be binding on all persons interested in, or claiming under,
the Plan.

7.4 PAYMENT OF ADMINISTRATION EXPENSES. All expenses incurred in the
administration and operation of the Plan, including any taxes payable by the
Employer in respect of the Plan, shall be paid by the Employer.

ARTICLE VIII . AMENDMENT

8.1 RIGHT TO AMEND. The Employer, by written instrument executed by the
Employer, shall have the right to amend the Plan, at any time and with respect
to any provisions hereof, and all parties hereto or claiming any interest
hereunder shall be bound by such amendment; provided, however, that no such
amendment shall deprive the Participant or his Beneficiary of a right accrued
hereunder prior to the date of the amendment.

8.2 AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF THE PLAN. Notwithstanding
the provisions of Section 8.1, the Plan agreement may be amended by the Employer
at any time, retroactively if required, if found necessary, in the opinion of
the Employer, in order to conform the Plan to the provision and requirements of
any applicable law (including ERISA and the Code). No such amendment shall be
considered prejudicial to any interest of the Participant or a Beneficiary
hereunder.

 

5



--------------------------------------------------------------------------------

ARTICLE IX -TERMINATION

9.1 EMPLOYER’S RIGHT TO TERMINATE OR SUSPEND PLAN. The Employer reserves the
right, at any time, to terminate the Plan and/or its obligation to make farther
credits to the Plan Participant. The Employer also reserves the right, at any
time to suspend the operation of the Plan for a fixed or indeterminate period of
time.

9.2 AUTOMATIC TERMINATION OF PLAN. The Plan, but not its accrued benefits,
automatically shall terminate upon the dissolution of the Employer, or upon its
merger into or consolidation with any other corporation or business organization
if there is a failure by the surviving cooperation or business organization to
adopt specifically and agree to continue the Plan.

(a) If the Employer terminates the Plan within thirty (30) days before, or
twelve (12) months after a change in control (as defined in Treas. Reg. §
1.409A-3(i)(5)), the Actuarial Equivalent of the Participant’s Accrued Benefit
shall be distributed in a lump sum as soon as practicable following such
termination of the Plan, provided that all distributions are made no later than
twelve (12) months following such termination of the Plan and further provided
that all of the Employer’s plans that would be aggregated with this Plan under
Code Section 409A or the regulations thereunder are terminated so that all
participants in the similar arrangements are required to receive all amounts of
compensation deferred under the terminated plans within twelve (12) months of
the termination of the plans.

(b) If the Employer terminates the Plan upon the Employer’s dissolution or with
the approval of a bankruptcy court, the Actuarial Equivalent of the
Participant’s Accrued Benefit shall be distributed in a lump sum as soon as
practicable following such termination of the Plan, provided that the amounts
deferred under the Plan are included in the Participant’s gross income in the
latest of (i) the calendar year in which the Plan terminates; (ii) the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the distribution is
administratively practical.

9.3 SUSPENSION OF DEFERRALS. In the event of a suspension of the Plan, the
Employer shall continue all aspects of the Plan, other than benefit accruals,
during the period of the suspension in accordance with Articles IV and V.

9.4 ALLOCATION AND DISTRIBUTION. This Section shall become operative on a
complete termination of the Plan. The provisions of this Section also shall
become operative in the event of a partial termination of the Plan, as
determined by the Employer, but only with respect to that portion of the Plan
attributable to the Participant.

ARTICLE X -MISCELLANEOUS

10.1 LIMITATIONS ON LIABILITY OF THE EMPLOYER. Neither the establishment of the
Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or other parson any legal or equitable right against
the Employer, or any officer or employer thereof except as provided by law or by
any Plan provision. In no event shall the Employer, or any successor, employee,
officer, director, or stockholder of the Employer, be liable to any person on
account of any claim arising by reason of the provisions of the Plan or of any
instrument or instruments implementing its provisions, or for the failure of the
Participant, Beneficiary, or other person to be entitled to any particular tax
consequences with respect to the Plan, or any credit or distribution hereunder.

 

6



--------------------------------------------------------------------------------

10.2 CONSTRUCTION. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if said illegal or invalid provision had never been inserted herein. For all
purposes of the Plan, where the context admits, the singular shall include the
plural, and the plural shall include the singular. The headings of articles and
sections herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan. Participation under this Plan will
not give the Participant the right to be retained in the service of the Employer
or any right or claim to any benefit under the Plan unless such right or claim
has specifically accrued hereunder.

The Plan is intended to be and at all time shall be interpreted and
administered, so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
light in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

10.3 SPENDTHRIFT PROVISION. No amount payable to the Participant or Beneficiary
under the Plan will, except as otherwise specifically provided by law, be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy execution, pledge,
encumbrance, charge, or any other legal or equitable process, and any attempt to
do so will be void; nor will any benefit be in any manner liable for or subject
to the debts, contracts, liabilities, engagements, or torts of the person
entitled thereto. Further, (i) the withholding of taxes from Plan benefits,
(ii) the recovery under the Plan of overpayments of benefits previously made to
the Participant or Beneficiary, (iii) if applicable, the transfer of benefit
rights from the Plan to another plan, or (iv) the direct deposit of benefit
payments to an account in a banking institution (if not actually part of an
arrangement constituting an assignment or alienation) shall not be construed as
an assignment or alienation.

In the event that the Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer may bring an action or
a declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be paid under the Plan. During the pendency
of said action, any benefits that become payable shall be held as credits to the
Participant’s or Beneficiary’s Account or, if the Employer prefers, paid into
the court as they become payable, to be distributed by the court to the
recipient as the court deems proper at close of said action.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused the Plan to be executed and its seal
to be affixed hereto, effective as of the 31st day of December, 2008.

 

NAME OF PARTICIPANT Craig W. Best

/s/ Craig W. Best

  NAME OF EMPLOYER Penn Security Bank & Trust Company

/s/ Richard P. Rossi

  Richard P. Rossi Senior Vice President, HR

 

8